Order entered August 20, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00554-CV

          DAVID DOSCHER AND KAREN DOSCHER, Appellants

                                       V.

          VINTAGE ESTATE HOMES OF TEXAS, LLC, Appellee

               On Appeal from the County Court at Law No. 1
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-04636-A

                                    ORDER

      Before the Court is appellants’ August 28, 2021 agreed motion for a second
extension of time to file their brief on the merits. Appellants explain that the
parties have reached a tentative settlement agreement and need additional time to
complete settlement documents.     We GRANT the motion to the extent that
appellants shall file either a motion to dismiss or their brief on or before
September 29, 2021.

                                            /s/   CRAIG SMITH
                                                  JUSTICE